Exhibit 10.1

 

 

AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the 19th day of September, 2017, by and among Helios and Matheson Analytics
Inc., a Delaware corporation with offices located at Empire State Building, 350
5th Avenue, New York, New York 10118 (the “Company”) and the investor signatory
hereto (the “Holder”), with reference to the following facts:

 

A.     Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of December 1, 2016, by and between the Company and the Holder (the
“December Securities Purchase Agreement”), the Company issued to the Holder,
among other things, a senior secured convertible note with an initial principal
amount of $4.9 million, convertible into shares of Common Stock (as defined
below), in accordance with the terms of thereof (the “December Note”, as
converted the “December Conversion Shares”).

 

B.     Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of August 15, 2017, by and between the Company and the Holder (the
“August Securities Purchase Agreement”), the Company issued to the Holder, among
other things, a senior secured convertible note, convertible into shares of
Common Stock, in accordance with the terms of thereof (the “August Note”, as
converted the “August Conversion Shares”), which was paid for, in part, by a
promissory note issued by the Holder to the Company (the “August Investor
Note”).

 

C. The Company and the Holder desire (i) to exchange (the “Exchange”) $10,000 in
aggregate principal amount of the December Note (the “Exchange Note”) for a new
senior convertible note in the form attached hereto as Exhibit A with an initial
aggregate principal amount of $697,000 (the “New Note”, as converted, the “New
Conversion Shares”, and together with the New Note, the “New Securities”), which
shall not be convertible unless, and until, the Company receives the approval of
the Nasdaq Capital Market thereto, (ii) to effect a Mandatory Conversion (as
defined in the December Note) of $890,000 in aggregate principal amount of the
December Note (“Mandatory Conversion Note”), effective as of September 18, 2017
(the “Remaining Mandatory Conversion”), which shall constitute a Mandatory
Prepayment Event (as defined in the Promissory Note issued by the Holder to the
Company on December 2, 2017 in the principal amount of $4,900,000 (the “December
Investor Note”), such that the Holder simultaneously shall be required to prepay
the remaining unpaid $570,000 outstanding balance of the December Investor Note
(the “December Prepayment); (iii) that the Holder prepay $1,830,000 of the
August Investor Note (the “August Prepayment”) and (iv) to effect the waivers
set forth in Section 2(c) below (the “Waivers”). The New Note and this Agreement
and such other documents and certificates related thereto are collectively
referred to herein as the “Exchange Documents”.

 

D.      Each of the Company and the Holder desire to effectuate the Exchange,
the Remaining Mandatory Conversion, the Waivers, the December Prepayment and the
August Prepayment (collectively, the “Transactions”) on the basis and subject to
the terms and conditions set forth in this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

E.      The Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

F.      Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the August Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.      Exchange; Remaining Mandatory Conversion; Prepayment. On the date
hereof, (x) pursuant to Section 3(a)(9) of the Securities Act, the Holder hereby
agrees to convey, assign and transfer the Exchange Note to the Company in
exchange for which the Company agrees to issue the New Note to the Holder, (y)
the Holder and the Company hereby agree to the withdrawal of all September 18,
2017 elections by the Holder to voluntarily convert all, or any part, of the
Mandatory Conversion Note and the Company hereby, and simultaneously, elects to
consummate the Remaining Mandatory Conversion, (effective as of September 18,
2017) and (z) the Holder hereby elects to effect the December Prepayment and the
August Prepayment.

 

(a)     On the date hereof, in exchange for the Exchange Note, the Company shall
deliver or cause to be delivered to the Holder (or its designee) the New Note at
the address for delivery set forth on the Schedule of Buyers to the August
Securities Purchase Agreement.

 

(b)     On September 20, 2017, in accordance with the Remaining Mandatory
Conversion, the Company shall deliver to the Holder (or its broker) through DTC
445,367 shares of Common Stock in satisfaction of the Remaining Mandatory
Conversion.

 

(c)     On September 20, 2017, the Holder shall consummate the December
Prepayment and the August Prepayment, totaling $2,400,000, in accordance with
the written instructions of the Company.

 

2.      Amendments; Acknowledgements; Waivers.

 

(a)     Ratifications. Except as otherwise expressly provided herein, the August
Securities Purchase Agreement, the December Securities Purchase Agreement and
each other Transaction Document (as defined in the December Securities Purchase
Agreement) and other Transaction Document (as defined in the August Securities
Purchase Agreement), is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that on and after the
date hereof: (i) all references in the August Securities Purchase Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the August Securities Purchase Agreement shall mean the August
Securities Purchase Agreement as amended by this Agreement, and (ii) all
references in the other Transaction Documents (as defined in the August
Securities Purchase Agreement), to the “Securities Purchase Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Securities Purchase Agreement shall mean the August Securities Purchase
Agreement as amended by this Agreement.   

 

2

--------------------------------------------------------------------------------

 

 

(b)     Amendments to August Transaction Documents. Effective as of the date
hereof, the August Securities Purchase Agreement and each of the Transaction
Documents (as defined in the August Securities Purchase Agreement) are hereby
amended as follows:

 

(i) The defined term “Notes” is hereby amended to include “New Note” (as defined
in the that certain Amendment and Exchange Agreement, dated September 19, 2017,
by and between the Company and the Buyer signatory thereto (the “Exchange
Agreement”))”.

 

(ii) The defined term “Conversion Shares” is hereby amended to include “New
Conversion Shares” (as defined in the Exchange Agreement)”.

 

(iii) The defined term “Transaction Documents” shall be amended to include this
Agreement.

 

(c)     Waiver. Effective upon the consummation of the Remaining Mandatory
Conversion and the Exchange, the following shall occur:

 

(i) The Holder hereby waives any and all rights to receive any additional shares
of Common Stock as a True-Up under the December Notes.

 

(ii) The Holder hereby waives any restriction (excluding any participation
rights of the Holder, which shall remain in full force and effect with respect
to each Permitted PIPE (as defined below)) on the Company’s offer, sale or
issuance of shares of Common Stock and/or Convertible Securities in one or more
private Subsequent Placements, each at a New Issuance Price (as defined in the
Warrant and as calculated in accordance with Section 2(b) of the Warrant) of at
least $3.00 per share of Common Stock (as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations and similar events) and not
constituting a Variable Rate Transaction (each a “Permitted PIPE”).

 

(iii) The Holder hereby waives any restriction on the filing, by the Company, of
one or more registration statements with the SEC for the resale of any shares of
Common Stock issued or issuable in connection with any Permitted PIPE or
Convertible Securities issued in any Permitted PIPE solely to the extent that
all shares of Common Stock issued upon resale of all Convertible Securities held
by the Holder are either (x) concurrently registered for resale on such
registration statement, (y) registered for resale pursuant to one or more prior
and effective registration statement(s) that at such time is (or are) available
for use by the Holder or (z) eligible to be resold by the Holder pursuant to
Rule 144.

 

3

--------------------------------------------------------------------------------

 

 

3.        Representations and Warranties. As of the date hereof:

 

3.1     Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) listed in the SEC Documents,
the Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.” For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

3.2     Authorization and Binding Obligation. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement, the New Note and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transactions (including, without limitation, the
issuance of the New Note in accordance with the terms hereof and thereof). The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the New Note and the reservation
for issuance and issuance of New Conversion Shares issuable upon conversion of
the New Note has been duly authorized by the Company's Board of Directors and no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders. This Agreement and the other Exchange
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

4

--------------------------------------------------------------------------------

 

 

3.3     No Conflict. Except as set forth on Schedule 3.3, the execution,
delivery and performance of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the New Note and reservation for
issuance and issuance of the New Conversion Shares) will not (i) result in a
violation of the Certificate of Incorporation (as defined below) or any other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws (as defined below) of
the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market (the “Principal Market”) and including
all applicable federal laws, rules and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.

 

3.4     No Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than the filing with the Securities and Exchange
Commission (the “SEC”) of a Form D with the SEC, any other filings as may be
required by any state securities agencies, filing of UCC financing statements
and approval by the Principal Market of a listing of additional shares
application in respect of the New Conversion Shares as required by Section 7
hereof), any court, governmental agency or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Exchange Documents, in
each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Exchange
Documents. Except as disclosed in the SEC Documents, the Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which would reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

 

3.5     Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the New Securities is exempt from registration under the Securities
Act pursuant to the exemption provided by Section 3(a)(9) thereof.

 

3.6     Status of Notes; Issuance of New Securities. Neither the New Note nor
the New Conversion Shares shall bear any restrictive legend and, upon any
conversion of the New Note, the New Conversion Shares shall be freely tradeable
by the Holder pursuant to and in accordance with Rule 144. The issuance of the
New Note has been duly authorized and upon issuance in accordance with the terms
of the Exchange Documents shall be validly issued, fully paid and non-assessable
and free from all Liens. Upon issuance or conversion in accordance with the New
Note, the New Conversion Shares, when issued, will be validly issued, fully paid
and nonassessable and free from all Liens with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. By virtue of Rule 3(a)(9) under the Securities Act, the New Note will
have a Rule 144 holding period that will be deemed to have commenced as of
December 2, 2016, the date of the original issuance of the December Note to the
Holder.

 

5

--------------------------------------------------------------------------------

 

 

3.7     Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the New Note to be exchanged with the Holder hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.

 

3.8     SEC Documents; Financial Statements. During the two (2) years prior to
the date hereof, the Company has timely filed all reports, schedules, forms,
proxy statements, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof, including without limitation, Current
Reports on Form 8-K filed by the Company with the SEC whether required to be
filed or not (but excluding Item 7.01 thereunder), and all exhibits and
appendices included therein (other than Exhibits 99.1 to Form 8-K) and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered or has made available to the Holder or its representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). No other information provided by or on behalf
of the Company to the Holder which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

6

--------------------------------------------------------------------------------

 

 

3.9     Absence of Certain Changes. Except as set forth in the SEC Documents,
since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, there has been no material adverse change and no
material adverse development in the business, assets, liabilities, properties,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any of its Subsidiaries. Since the date of the
Company’s most recent audited financial statements contained in a Form 10-K,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, outside of
the ordinary course of business or (iii) except as disclosed in the SEC
Documents, made any capital expenditures, individually or in the aggregate,
outside of the ordinary course of business. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
on the date hereof, will not be Insolvent.

 

3.10     No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

7

--------------------------------------------------------------------------------

 

 

3.11     Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or would reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 

3.12     Transactions With Affiliates. Except as set forth in the SEC Documents,
no current or former employee, partner, director, officer or stockholder (direct
or indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the Notes)), nor does any such Person receive income from
any source other than the Company or its Subsidiaries which relates to the
business of the Company or its Subsidiaries or should properly accrue to the
Company or its Subsidiaries. No employee, officer, stockholder or director of
the Company or any of its Subsidiaries or member of his or her immediate family
is indebted to the Company or its Subsidiaries, as the case may be, nor is the
Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company).

 

3.13       Equity Capitalization.

 

(a)     Definitions:

 

(i)     “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

8

--------------------------------------------------------------------------------

 

 

(ii)     “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(b)     Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) One Hundred Million
(100,000,000) shares of Common Stock, of which, 8,940,428 are issued and
outstanding as of the date hereof and 11,403,936 of which are reserved for
issuance pursuant to Convertible Securities, in each case exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (B) Two
Million shares of Preferred Stock, none of which are issued and outstanding. No
shares of Common Stock are held in the treasury of the Company. In addition to
the foregoing, the board of directors of the Company (and, where applicable, the
compensation committee thereof) have authorized the issuance of the following
compensatory awards of Common Stock for which no award agreements exist as of
the date hereof and which have not been issued as of the date hereof unless
otherwise specified below: (I) 40,000 S-8 shares per year to each independent
director of the Company, which shall be subject to an 18 month lockup agreement,
(II) 50,000 unregistered shares to the Company’s Chief Innovation Officer, which
shall be subject to an 18 month lockup agreement, (III) 120,000 S-8 registered
shares to a consultant of Zone, which have been issued, (IV) 150,000 S-8
registered shares to an employee of Zone, which shall be subject to an 18 month
lockup agreement, (V) 478,000 unregistered shares to independent contractors of
the Company for services rendered or to be rendered, which shall be subject to
an 18 month lockup agreement, (VI) 8,333 unregistered shares to the Strawberry
Ministry pursuant to that certain Endorsement Agreement, dated as of March 2,
2017, between the Company and the Strawberry Ministry, which have been issued,
and (VII) upon completion of the transactions contemplated by the MoviePass SPA,
500,000 unregistered shares to each of Ted Farnsworth (Chief Executive Officer
and Chairman of the board) and Muralikrishna Gadiyaram (a non-independent
director and consultant of the Company), which shall be subject to an 18 month
lockup agreement, and 208,333 unregistered shares to Palladium Capital Advisors,
LLC as a financial advisory fee in connection with the transactions contemplated
by the MoviePass SPA ((I)-(VII), collectively, the “Granted Unissued Shares”).

 

(c)     Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Schedule 3.13 sets forth the number
of shares of Common Stock that are (A) reserved for issuance pursuant to
Convertible Securities (other than the New Notes) and (B) that are, as of the
date hereof, owned by Persons who are “affiliates” (as defined in Rule 405 of
the 1933 Act and calculated based on the assumption that only officers,
directors and holders of at least 10% of the Company’s issued and outstanding
Common Stock are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its Subsidiaries.

 

9

--------------------------------------------------------------------------------

 

 

(d)     Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (D) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (E) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (F) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.

 

(e)     Organizational Documents. The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

3.14     Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the August Securities Purchase Agreement), has any outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.

 

10

--------------------------------------------------------------------------------

 

 

3.15     Litigation There is no action, suit, arbitration, proceeding, inquiry
or investigation before or by the Principal Market, any court, public board,
other Governmental Entity, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors that would reasonably be expected to have a
Material Adverse Effect on the Company or its Subsidiaries, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as
disclosed in the SEC Documents or in Schedule 3(t) of the August Securities
Purchase Agreement. No director, officer or employee of the Company or any of
its subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation
in reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act, including, without limitation, the
Registration Statement. Neither the Company nor any of its Subsidiaries is
subject to any order, writ, judgment, injunction, decree, determination or award
of any Governmental Entity.

 

3.16     Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4.       Holder’s Representations and Warranties. As a material inducement to
the Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

4.1     Reliance on Exemptions. The Holder understands that the New Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the New Securities.

 

11

--------------------------------------------------------------------------------

 

 

4.2     No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the New Securities or the
fairness or suitability of the investment in the New Securities nor have such
authorities passed upon or endorsed the merits of the offering of the New
Securities.

 

4.4     Validity; Enforcement. This Agreement and the Exchange Documents to
which the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.5     No Conflicts. The execution, delivery and performance by the Holder of
this Agreement and the Exchange Documents to which the Holder is a party, and
the consummation by the Holder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Holder or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.6     Investment Risk; Sophistication. The Holder is acquiring the Notes
hereunder in the ordinary course of its business. The Holder has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluation of the merits and risks of the prospective investment in
the Notes, and has so evaluated the merits and risk of such investment. The
Holder is an “accredited investor” as defined in Regulation D under the
Securities Act.

 

4.7     Ownership of December Note. The Holder owns the December Note free and
clear of any Liens (other than the obligations pursuant to this Agreement, the
Transaction Documents (as defined in the December Securities Purchase Agreement)
and applicable securities laws).

 

12

--------------------------------------------------------------------------------

 

 

5.      Disclosure of Transaction. The Company shall, on or before 8:30 a.m.,
New York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, the New Note and this Agreement) as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided up to such time to the Holder
by the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents. In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement with respect to the transactions
contemplated by the Exchange Documents or as otherwise disclosed in the 8-K
Filing, whether written or oral, between the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, on
the one hand, and any of the Holder or any of their affiliates, on the other
hand, shall terminate. Neither the Company, its Subsidiaries nor the Holder
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Holder, to make a press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), except as required by applicable law, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of the Holder in any filing, announcement, release or
otherwise.

 

6.      No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the New Conversion
Shares under the Securities Act or cause this offering of the New Conversion
Shares to be integrated with such offering or any prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
the Principal Market and/or any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.

 

7.      Listing. The Company shall promptly secure the listing or designation
for quotation (as applicable) of all of the New Conversion Shares upon the
Principal Market (subject to official notice of issuance) and shall maintain
such listing of all the New Conversion Shares from time to time issuable under
the terms of the Exchange Documents. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market. Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.

 

8.      Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP
(counsel to the lead investor), on demand, for all reasonable, documented costs
and expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed
$20,000.

 

13

--------------------------------------------------------------------------------

 

 

9.      Holding Period. For the purposes of Rule 144, the Company acknowledges
that the holding period of the New Note (and upon conversion of the New Note,
New Conversion Shares) may be tacked onto the holding period of the December
Note, and the Company agrees not to take a position contrary to this Section 9.
The Company acknowledges and agrees that (assuming the Holder is not an
affiliate of the Company) (i) upon issuance in accordance with the terms of the
New Note, the New Conversion Shares are, as of the date hereof, eligible to be
resold pursuant to Rule 144, (ii) the Company is not aware of any event
reasonably likely to occur that would reasonably be expected to result in the
New Conversion Shares becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (ii) in connection with any resale of New Conversion Shares
pursuant to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such New Conversion Shares are eligible for resale, assignment
or transfer under Rule 144, which shall not include an opinion of Holder’s
counsel. The Company shall be responsible for any transfer agent fees or DTC
fees or legal fees of the Company’s counsel with respect to the removal of
legends, if any, or issuance of New Conversion Shares in accordance herewith.

 

10.     Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

11.     Miscellaneous Provisions. Section 9 of the August Securities Purchase
Agreements (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

 

14

--------------------------------------------------------------------------------

 

 

(a)     IN WITNESS WHEREOF, Holders and the Company have executed this Agreement
as of the date set forth on the first page of this Agreement.

 

 

 

 

 

 

 

COMPANY:

 

HELIOS AND MATHESON ANALYTICS INC.

 

 

By: /s/ Theodore Farnsworth                   

Name: Theodore Farnsworth

Title:   Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

 

HOLDER:

 

HUDSON BAY MASTER FUND LTD

 

 

By: /s/ Yoav Roth                                    

Name:Yoav Roth
Title: Authorized Signatory

 

 